Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 31st, 2022 have been fully considered but they are not persuasive.
Applicant asserts that the combination of Suriyanto et al., “Quantitative means for differentiating renal obstruction by analyzing renography by compartmental modeling of renal fluid flow rate”, Nuclear Medicine Communications, Vol. 37, No. 9, September 2018.; hereafter: Suriyanto, Garcia et al., “RENEX: An Expert System for the interpretation of 99mTc-MAG3 scans to detect Renal Obstruction”, The Journal of Nuclear Medicine, Vol. 47, No. 2, February 2006; hereafter: Garcia), and Anderberg et al. (US 2016/0274128; hereafter: Anderberg) does not teach the limitations of Claims 1-22.
Regarding Claim 1, Applicant asserts that Suriyanto does not teach the limitations of Claim 1 because Suriyanto does not include datasets containing a unique combination of one or more biomarkers. Examiner respectfully disagrees.  As recited, the limitation of “one or more biomarkers” is an alternative form and thus Suriyanto’s use of a single biomarker to detect renal obstruction would read onto the claims without further clarification if only multiple biomarkers are required or one biomarker is sufficient.  
Regarding Claim 6, Applicant asserts that the combination of Suriyanto, Garcia, and Anderberg does not teach all the limitations of Claim 6 as it does not teach a logistic regression model. Examiner respectfully disagrees. The support vector machine and logistic regression model that is claimed in the present invention classifies time-activity curves based on biomarkers, when used in combination with each other. Suriyanto discloses the use of a support vector machine and curve-fitting to predict and Suriyanto is functionally similar to the claimed limitations and would be a reasonable alternative to the claimed limitations. 
Regarding the rejections under Suriyanto, Garcia, and Anderberg, Applicant asserts that the combination of the three prior art references does not teach the limitations of Claims 3-5, 11, 13-15, and 21 since Anderberg does not disclose a classifier. Examiner respectfully disagrees with Applicant assertion. Anderberg was used to teach the additional limitations not found in either Suriyanto and Garcia. While Anderberg does not use classifiers and medical images, Anderberg generally relates to the medical field, and more particularly to renal ailments identification. When combined with the teachings of Suriyanto and Garcia, the deficiencies of Anderberg are cured.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Suriyanto, and further in view of Garcia. 
Regarding Claim 1, Suriyanto teaches: a method (Patients and Methods) for detecting a clinically significant renal obstruction (Abstract: “The aim of this study was to investigate the accuracy of using a newly developed index, the ratio of urine outflow to renal pelvis volume U/V2 (1/s), in evaluating renal obstruction and determining the severity of obstruction”) but does not explicitly disclose the method comprising: receiving, via processing circuitry, data corresponding to one or more time-activity curves, each of the one or more time-activity curves being associated with a medical image corresponding to a kidney of a patient; extracting, via the processing circuitry, one or more biomarkers from the one or more time-activity curves. 
In a related art, Garcia teaches: the method comprising: receiving, via processing circuitry, data corresponding to one or more time-activity curves (Figure 5: “Output of QuantEM II … (A) … Bottom left panel shows whole-kidney ROIs and whole kidney renogram curves, whereas bottom right panel shows cortical ROIs and cortical renogram curves”; Materials and Methods: Acquisition Protocol and Data Analysis Subsection describes how kidney scans were obtained and renograms were generated.), each of the one or more time-activity curves being associated with a medical image corresponding to a kidney of a patient (Materials and Methods: Data Analysis: ¶2: “For the baseline renogram, a static image is summed from the 2- to 3-min postinjection frames … Background-subtracted curves are generated for the whole kidney”); extracting, via the processing circuitry, one or more biomarkers from the one or more time-activity curves, the one or more biomarkers corresponding to a predetermined set of machine-learned biomarkers stored in memory (Materials and Methods: Data Analysis: ¶2: “Background-subtracted curves are generated for the whole kidney and 47 quantitative parameters are generated including patient demographics (height, weight, age, sex, body surface area), curve parameters (time to peak counts, and 0 min-to-maximum count ratio for both whole kidney and cortical ROIs), voiding indices”, i.e. quantitative parameters are construed as biomarkers)
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suriyanto with the above teachings of Garcia in order to incorporate the acquisition of kidney images and time-activity curve and extraction of relevant biomarkers. The motivation in doing so would lie in collecting relevant data and information regarding kidneys and their biomarkers.
Suriyanto, in view of Garcia teaches: classifying, via the processing circuitry, the one or more time-activity curves according to the one or more extracted biomarkers of the one or more time-activity curves based on a classifier, (Suriyanto: Abstract: “The aim of this study was to investigate the accuracy of using a newly developed index, the ratio of urine outflow to renal pelvis volume U/V2 (1/s), in evaluating renal obstruction and determining the severity of obstruction.”; Results: ¶4: “The next step would be to use SVM to derive the diagnostic prediction for group B samples. As shown in Fig. 3, the index U/V2 could indicate the relative severity of renal obstruction and hence it was used as the diagnosis parameter in the classifier… In this study, the SVM differentiated renal status into three categories: unobstructed, slightly obstructed, and heavily obstructed”) classifying the one or more time-activity curves according to the one or more extracted biomarkers of the one or more time-activity curves based upon a classifier (Suriyanto: Results: ¶4: “The next step would be to use SVM to derive the diagnostic prediction for group B samples. As shown in Fig. 3, the index U/V2 could indicate the relative severity of renal obstruction and hence it was used as the diagnosis parameter in the classifier… In this study, the SVM differentiated renal status into three categories: unobstructed, slightly obstructed, and heavily obstructed”), wherein the classifier is selected from a group of classifiers (Suriyanto: Patients and Methods: Classification (machine learning): “The machine learning classification was carried out using the SVM”), each one of the group of classifiers being trained on a dataset, each dataset being a subset of a reference database including a corpus of labeled reference time-activity curves, each labeled reference time-activity curve comprising one or more biomarkers associated in the database with a corresponding text description of the one or more biomarkers (Suriyanto: Abstract: “A total of 42 patients’ renograms (80 kidneys) were studied. Compartmental modeling was used to model the behavior of tracers flowing through the kidney. The derived model led to the formation of the normalized urine flow rate U/V2. An analysis was carried to test the accuracy of the developed index by comparing the developed model and the clinical evaluation of renograms. The Support Vector Machine algorithm was implemented to predict the renal obstruction status.”), wherein each dataset comprises a unique combination of the one or more biomarkers of each of the labeled reference time-activity graph curves of the corpus of labeled reference activity curves (Suriyanto: Patients and Methods: Patients: “The first group of samples (group A) included 20 samples and it was used to verify the mathematical model developed and was used subsequently as the training dataset for classification of renal obstruction using the Support Vector Machine (SVM) classifier. The rest of the 60 samples were grouped in the second group (group B), which was used as the testing dataset to test the accuracy of predicted diagnosis by the SVM classifier.”).
Regarding Claim 2, Suriyanto, in view of Garcia, teaches: the method according to claim 1, wherein the medical image of the kidney of the patient is a renograph of the patient (Garcia: Figure 5: “Output of QuantEM II … (A) … Bottom left panel shows whole-kidney ROIs and whole kidney renogram curves, whereas bottom right panel shows cortical ROIs and cortical renogram curves”).
Regarding Claim 12, Claim 12 recite an apparatus that implements the methods of Claims 1. Therefore, the rejections of Claim 1 is equally applied. (Garcia: Abstract: “Processing time per patient was practically instantaneous using a 3.0-GHz personal computer programmed using interactive data language”; personal computer comprises a processor carrying out the method steps as analyzed above.)
Regarding Claim 22, Claim 22 recites a non-transitory computer readable medium that contain instructions that, when executed, performs the methods of Claim 1. Therefore, the rejection of Claim 1 is equally applied. (Garcia: Abstract: “Processing time per patient was practically instantaneous using a 3.0-GHz personal computer programmed using interactive data language”; Personal computer comprises a memory carrying out the method steps as analyzed above)

Claims 3-11 and 13- 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suriyanto, in view of Garcia, as applied to claims above, and further in view of Anderberg.
Regarding Claim 3, Garcia, in view of Suriyanto, further teaches: the method according to claim 1, but does not explicitly teach wherein a receiver characteristics curve is generated for an output of each one of the group of trained classifiers.
In a related art, Anderberg teaches: a receiver characteristic curve is generated for an output of each one of the group of trained classifiers (¶17: “the methods for evaluating renal status described herein are methods for risk stratification of the subject; that is, assigning a likelihood of one or more future changes in renal status to the subject”; ¶25: “For example, ROC curves established from a “first” subpopulation which is predisposed to one or more future changes in renal status, and a “second” subpopulation which is not so predisposed can be used to calculate a ROC curve, and the area under the curve provides a measure of the quality of the test”) for the purpose of differentiating outputs from the group of classifiers.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Suriyanto, in view of Garcia, with the above teachings of Anderberg in order to incorporate a characteristic curve. The motivation in doing so would lie in the differentiation of outputs from different classifiers from group of classifiers. 
Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: wherein the selected classifier is selected from the group of trained classifiers based upon the receiver characteristics curve generated for the output of each one of the group of trained classifiers, and (Suriyanto: Results: ¶3: “Through algebraic manipulation, the magnitudes of the normalized urine flow rate index U/V of group A samples were calculated. The clinical evaluations of this group of samples were performed by certified experts.”), wherein the unique combination of the one or more biomarkers associated with the selected classifier corresponds to the one or more extracted biomarkers from the one or more time-activity curves (Suriyanto: Results: ¶4: “The next step would be to use the SVM to derive the diagnostic prediction for group B samples. As shown in Fig. 3, the index U/V2 could indicate the relative severity of renal obstruction and hence it was used as the diagnosis parameter in the classifier. This training dataset was used to train the SVM, which in turn provided the prediction for the testing dataset. In this study, the SVM differentiated renal status into three categories: unobstructed, slightly obstructed, and heavily obstructed.”).
Regarding Claim 4, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 3, wherein the selected classifier maximizes an area under the receiver characteristics curve, compared with the area under the receiver characteristics curve for each of the one or more receiver characteristics curves generated from the output of each one of the group of trained classifiers (Anderberg: ¶17: “the methods for evaluating renal status described herein are methods for risk stratification of the subject; that is, assigning a likelihood of one or more future changes in renal status to the subject”; Anderberg: ¶25: “For example, ROC curves established from a “first” subpopulation which is predisposed to one or more future changes in renal status, and a “second” subpopulation which is not so predisposed can be used to calculate a ROC curve, and the area under the curve provides a measure of the quality of the test”).
Regarding Claim 5, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 3, wherein the classifier comprises a linear support vector machine classifier (Suriyanto: Patients and Methods: Classification (machine learning): “The machine learning classification was carried out using the SVM code in Matlab R2015a. Because only one index was set as the parameter, the kernel used was the linear kernel.”)
Regarding Claim 6, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 5, wherein the output of the linear support vector machine classifier is an input of a logistic regression function (Suriyanto: Patients and Methods: Data Processing: “As the input of the compartmental model was defined as a unit impulse function, the renograms obtained from the hospital were digitized and normalized by dividing the total number of tracers at any specific point in time by the peak number of tracers. The best-fit curve-fitting function of Matlab R2015a was applied to the graph to match the mathematical model with the clinical data. Once the best-fit curve was obtained the values of the model parameters were calculated and the magnitude of the normalized urine flow rate U/V2 was obtained.”).
Regarding Claim 7, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 6, wherein an output of the logistic regression function is an approximate probabilistic output (Suriyanto: Results: ¶2: ‘The renogram data of group A samples were fitted to all three system solutions. The best curve among the three possible system was found by applying the sum of square error (SSE) and R2.”).
Regarding Claim 8, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 7, wherein classification of the one or more time-activity curves according to the one or more extracted biomarkers of the one or more time-activity curves is based upon a comparison of the approximate probabilistic output of the logistic regression function and a pre-determined classification threshold (Suriyanto: Results: ¶3: “Parameters expressed in the compartmental analysis solution in Eq. (5) can be obtained from the best-fit curve. Through algebraic manipulation, the magnitudes of the normalized urine flow rate index U/V2 of group A samples were calculated. The clinical evaluations of this group of samples were performed by certified experts. A summary of values of the calculated index and their diagnosis is shown in Fig. 3”)
Regarding Claim 9, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 8, wherein the selected classifier maximizes an area under the characteristics curve, compared with the area under the receiver characteristics curve for each one of the one or more receiver characteristics curves generated from the output of each one of the group of trained classifiers (Anderberg: ¶17: “the methods for evaluating renal status described herein are methods for risk stratification of the subject; that is, assigning a likelihood of one or more future changes in renal status to the subject”; Anderberg: ¶25: “For example, ROC curves established from a “first” subpopulation which is predisposed to one or more future changes in renal status, and a “second” subpopulation which is not so predisposed can be used to calculate a ROC curve, and the area under the curve provides a measure of the quality of the test”).
Regarding Claim 10, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 8, wherein the output of the logistic regression function is a measure of confidence in the accuracy of the output of the linear support vector machine classifier (Suriyanto: Table 2, Summary of the best curve fitting that matched the developed model and group A (20 samples) renograms).
Regarding Claim 11, Suriyanto, in view of Garcia, and in further view of Anderberg, teaches: the method according to claim 3, wherein the unique combination of one or more biomarkers includes at least one of a percentage of clearance of a radiotracer from a kidney of the patient after a pre-determined time, half-time (t1/2) to drain the radiotracer from the kidney after administration of a diuretic, mean slope of the one or more time-activity curves, length of the one or more time-activity curves, curve shape, Fourier transform coefficients, wavelet analysis coefficients, maximum value, and minimum value (Suriyanto: Patients and Methods: Compartmental analysis: ¶1: “The bolus injection was chosen as the input model because the tracers were added to the circulation system in a certain dose in infinitesimal time and this tracer input could be presented as an impulse function.”; Fig. 1 shows an overview of the methods and show the use of radiotracers to determine flow rate).
Regarding Claims 13-21, Claims 13-21 recite an apparatus that implements the methods of Claims 3-11. Therefore, the rejection of Claims 3-11 is equally applied here.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668